Back to Schedule TO Exhibit (a)(1)(E) TO: All WellCare Employees Eligible to Participate in the Stock Option Exchange Program FROM: Heath Schiesser, President and Chief Executive Officer DATE: August 17, 2009 RE: WellCare Stock Option Exchange Program Launch – Website and Personal PIN Dear [Name]: We are pleased to offer you a one-time voluntary opportunity to exchange your eligible outstanding stock options with exercise prices significantly higher than the current market price of our common stock for a lesser amount of restricted stock units (the “Exchange Offer”). Whether or not to participate in the Exchange Offer is completely your decision. The number of new restricted stock units (“RSUs”) granted will be determined according to exchange ratios based on the grant years and exercise prices of your surrendered stock options. Complete details of the Exchange Offer, including an explanation of the exchange ratios, are available through the website link provided below.
